Title: Thomas Jefferson to Josiah Meigs, 27 October 1812
From: Jefferson, Thomas
To: Meigs, Josiah


          Monticello Oct. 27. 12.
           Th: Jefferson presents his compliments to mr Meigs with his thanks for the oration he was so kind as to send him, and his congratulations on having a son capable of a performance so sound and handsome. he has learnt with great pleasure from the President of the US. that mr Meigs is appointed successor to mr Mansfeild in the Northern surveyor generalship, which he hopes will be accepted, as it is a place requiring good Mathematical talents: wishing that residence may prove agreeable to mr Meigs & his family, he salutes him with esteem & respect.
        